Appeal from a judgment of the Cayuga County Court (Mark H. Fandrich, J.), rendered December 9, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree (Penal Law § 220.31). The valid waiver by defendant of the right to appeal encompasses his contention concerning the severity of the sentence (see People v Lococo, 92 NY2d 825, 827 [1998]). Although the further contention of defendant that he was denied his constitutional right to a speedy trial survives both the waiver of the right to appeal and the guilty plea (see People v Campbell, 97 NY2d 532, 535 [2002]; People v Taylor, 65 NY2d 1, 5 [1985]), that contention is lacking in merit (see generally People v Taranovich, 37 NY2d 442, 444-445 [1975]). Present—Scudder, J.P., Kehoe, Smith, Pine and Hayes, JJ.